Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (D813202, IDS 7/13/20).
Regarding claim 1, Johnson teaches a mouthguard apparatus for providing confidential communications for a user of a headset (Johnson, fig. 1), comprising: a body of unitary construction (fig 1), wherein the body includes a) a lumen traversing from a side of the body at least to midway through the body (see pathway through body, fig 7), wherein the lumen extends past midway through the body (pathway goes completely through the body, fig 7), and b) a curved indentation disposed on a back of the body, wherein the indentation is concave relative to the body (see figs 6 and 7).
Although Johnson is a design patent and mentions nothing about an audio headset, it would have been obvious to one of ordinary skill in the art based on the context of fig. 1 and the field of classification search that the lip shield is for a headset.
Regarding claim 2, Johnson teaches the mouthguard according to claim 1, wherein the body further includes a flat front fascia on a side opposite the curved indentation (figs 1, 6 & 7).  

Regarding claim 6, Johnson teaches the mouthguard according to claim 1, wherein the body is shaped like at least one of a football (Johnson, fig 2), a rugby ball, a sphere, a rectangle, an ovoid and a cube.  
Regarding claim 9, Johnson teaches the mouthguard according to claim 1, wherein a cross-section of the lumen is circular, triangle, square, rectangular, ovoid or irregularly shaped (irregular, fig 1).
Regarding claims 10-12, Johnson teaches the mouthguard according to claim 1. However, Johnson doesn’t specificy dimensions; however, the claimed dimensions are clearly close to or within the scope of the visual teachings of Johnson when considered in relation to an average human head and the human head illustrated in figure 1. Accordingly, the dimensions would have been obvious to one of ordinary skill in the art.
Regarding claim 13, Johnson teaches a mouthguard apparatus for providing confidential communications for a user of a headset (fig 1), comprising: a body sized and shaped to substantially cover a mouth of the user (fig 1); a cavity disposed within the body (concave part shown in figs 6 and 7); and, a lumen disposed on a side of the body and passing through to the cavity from the side (passage shown in fig 7). 
Regarding claim 18, Johnson teaches the mouthguard apparatus according to claim 13, wherein the body includes at least one of text and a design on the front (fig 2).  
Regarding claim 19, Johnson teaches the mouthguard apparatus according to claim 13, further comprising at least one feature within the cavity shaped and sized to enhance acoustics 
Regarding claim 20, Johnson teaches a method of using a mouthguard apparatus with a headset including a microphone on a microphone boom (fig 1), comprising: positioning the mouthguard apparatus proximally to the communications headset, such that a lumen of the mouthguard apparatus is near the microphone boom (fig 1 and 7); and then optionally either a) sliding the mouthguard apparatus onto the microphone boom, and, advancing the microphone boom into the mouthguard apparatus such that the microphone is located within a cavity of the mouthguard apparatus (fig 1), or, b) removing a rear portion of the mouthguard apparatus, placing the microphone boom within the lumen such that the microphone is disposed within the cavity, securing an attachment mechanism around the boom, re-attaching the rear portion to the mouthguard apparatus; and, using the headset.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Bailey (US 20080134402, IDS 7/13/20).
Regarding claim 4, Johnson teaches the mouthguard according to claim 2.
Although Johnson does not teach wherein the flat front fascia is a solid color, Bailey teaches a similar device wherein it may be advertising on the front (Bailey, [0008]) and while Bailey is silent on it being a solid color, figs. 1 and 5 are solid colors, at least for the purpose of creating the figures in the patent disclosure.
Accordingly, it would have been readily apparent to one of ordinary skill in the art that the part could be a solid color with the motivation of simplifying manufacture.
Regarding claim 14, Johnson teaches the mouthguard apparatus according to claim 13.
However, Johnson does not explicitly teach an attachment mechanism.  Bailey teaches a securing means 16 (Bailey, figs 2 & 3, [0023]) and it would have been obvious to one of ordinary skill in the art to incorporate and attachment mechanism in the device of Johnson since doing so is the use of a known technique to improve a similar device in the same way.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Manne (US 7783034, IDS 7/13/20).
Regarding claim 7, Johnson teaches the mouthguard according to claim 1.
Although Johnson does not teach wherein the body is made from a compressible and/or elastic material, Manne teaches a similar device wherein the body (mouthpiece 30, fig 1) can be made with a plastic foam which is flexible (plastic foam with rigidity variations means flexible because a non-flexible material is completely rigid and therefore has no rigidity variations, Manne, col 4, ln 2-9). It would have been obvious to use a flexible material since doing so is the use of a known technique to improve a similar device in the same way.
 Regarding claim 8, Johnson and Manne teaches the mouthguard according to claim 7.
Although Manne does not explicitly teach wherein the body is made from a urethane-based material, Manne teaches a liner made from foam urethane (Manne, col 2, ln 50-55) and it would have been obvious that the plastic foam disclosed in col 4, ln 2-9 of Manne could be urethane foam since doing so is the use of a known technique to improve a similar device in the same way.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Bailey, and Poindexter (US 20080304690, IDS 7/13/20).
Regarding claim 16, Johnson and Bailey teach the mouthguard apparatus according to claim 13.
Although Johnson and Bailey do not explicitly teach the feature further comprising a tray sized and shaped for insertion into the cavity, Poindexter teaches a removable foam insert (Poindexter, [0010], [0017], [0024]) which may be attached to an inner side of the shield (i.e. the cavity) and it would have been obvious to use a tray insert since doing so is the use of a known technique to improve a similar device in the same way.  
Regarding claim 15, Johnson, Bailey, and Poindexter teach the mouthguard apparatus according to claim 16, further comprising a removable rear portion (removable foam insert, Poindexter, [0010], [0017], [0024]).  

Allowable Subject Matter
Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KILE O BLAIR/Primary Examiner, Art Unit 2651